The plaintiff, a passenger in a motor vehicle, has brought the present action seeking to recover damages for personal injuries sustained as a result of a motor vehicle accident and has brought suit against the two operators of the motor vehicles involved in the collision. The plaintiff has also brought suit against the City of Norwalk ("City") and asserts, in the Fourth Count of the complaint, that the City breached its statutory duty under the municipal highway statute, General Statutes 13a-149, based upon allegations of a malfunctioning traffic light.
The Third Count of the complaint is also directed to the City of Norwalk and sets forth claims regarding conduct of the City with respect to the malfunctioning traffic light. The Third Count does not specifically allege "negligent" conduct but the plaintiff, in her memorandum of law in opposition to the motion for summary judgment filed by the city, asserts that she is entitled to plead negligence, in the alternative, as provided for in Connecticut Practice Book 137. At any rate, the Third Count of the complaint does not add anything that is not covered by the Fourth Count unless it purports to set forth some claim outside of the municipal highway statute.
The City has filed a Motion for Summary Judgment with respect to the Third Count asserting that its liability, if any, is exclusively under the highway statute.
General Statutes 52-557n, which provides for municipal liability for negligent acts or omissions provides that "no cause of action shall be maintained for damages resulting from an injury to any person or property by means of a defective road or bridge except pursuant to Section 13a-149." "Unquestionably, a malfunctioning traffic light, although not a physical impediment at street level, is as a matter of law, such a highway defect or in the language of the statute, part of a `defective road'" Sanzone v. Board of Police Commissioners, 219 Conn. 179, 203 (1991).
Accordingly, as the Third Count of the complaint purports to set forth a cause of action for a defective road outside of the provisions of General Statutes 13a-149, the Motion for Summary Judgment with respect to the Third Count is hereby granted. CT Page 5335